PER CURIAM.
The State appeals an order dismissing the information against the appellee. A single information was filed against Earl Jackson Carroll, the appellee here, and a co-defendant, Sy Chadroff. The trial court held that co-defendant Sy Chadroff was immune from prosecution and dismissed the information as to Chadroff. It thereupon dismissed the information as to ap-pellee Earl Jackson Carroll upon the ground that to allow the state to proceed to trial on an information charging both Carroll and Chadroff with conspiracy to solicit a bribe and soliciting a bribe after the dismissal of the information as to Chadroff would deprive defendant Carroll of due process of law under the federal and state constitutions.
Without passing upon the validity of the ground given by the trial court for the dismissal, we reverse the order appealed because the basis of the order is no longer factually applicable since this court has reversed the dismissal of the information as to defendant Sy Chadroff. See State v. Chadroff, Fla.App. 1970, 234 So.2d 412 (opinion filed this day).
Reversed and remanded.